Title: To James Madison from John Stokely, 31 December 1807
From: Stokely, John
To: Madison, James



Sir.
Decr. 31st 1807

In the Senate yesterday I saw a message delivered from the President of the United States and heard its contents.  It related to the Indians & British in uper Canada.  If I recolect well I signified to you Sir some weeks ago that overtures would be made by the British to the Indians to engage them & in case of a war in order to have them ready to let loose on our Frontiers.  I am too well acquainted with the Sanguinary disposition of the ruling Part of the British in uper Canada to be unaware of this cruel and Savage like conduct, and I am too well informed about the Speculations heretofore Practised by their neighbouring Indians to Put them out of reach of Suspicion, notwithstanding their display of Friendship towards this Country.  I well recolect Sir, that in the Late war the Indians and British, according to a Gambling Phrase, Play’d the game "Three pluck one" viz the avowed Indian Wariers and their British friends aided by those Indians in part, that pretended friendship to us.  Amongst this latter discription of Indians, it would frequently happen that the young active & Interprising Part of their men, would be absent (& all the others at home).  Ask where these men were.  You would be answered "Out hunting" while in fact they were generally acting in consert with them that were openly hostile; These friendly Indians often would return from these hunting Tours with much new acquired Property and would apparently be extreemly friendly to our People, and would expressly denounce Those who were hostile.  It appears to me Sir that it would be policy at this time to Invite as many of them northwestern Indians from the Borders of the British as Possible, and Besides to have one or Two active Prudent men Station’d at each of their Settlements, whose business it should be constantly to Travel through, and visit each Family of such neighbourhood, and endeavour to retain their friendship by every (Prudent measure) to visit their hunting & Traping camps, as this would prevent many from commiting hostility.  This McKee mentioned in the afsd message I expect is a Certain young man that I once saw, Son of Alexander McKee who was once the British agent at Pitsburgh.  This young McKee is a half Blood Indian & is an athletic Hansom Man, acknowledges his Indian relations with apparent affection, has for many years been a Captn under British pay.  These things give him great Influence, and in my humble oppenion ought to be Contracted, for the Safety of our Frontier Settlements, as these fellows may be Stimulated to commence Hostilities Imediatly for Sake of Spoyl on their own parts and for Sake of having them Safe on the Part of the British, in case of a British war, which I believe that nation Intends, But I am flattered her advercities will prevent it.  Sir if the Great Ruler of Worlds (and Systems Innumerable composed of Worlds) revolving in a vast expansion of space Beyond the reach of my contracted Imagination, ever Stooped so low as to notice the actions of men, It appears to me that by the fingure of that power Mr. Rose the British minister has been placed in possession of the French (If the report of his being Captur’d be True) as this occurence gives us time to prepare for defense; and defeats the Intentions of England in Base views of fabricating a pretext for new Acts of murder and Rapine before we could have been prepared Effectually to resist her.  She finding the Copenhagen affair So extreemly unpopular has calculated on Pretending to offer concessions to the united States for the late outrages as a political prelude to an unprovoked War upon us, inorder to give it a more Graceful appearance in the Eyes of the World.  But now (if it be true that Mr. Rose is taken) A little more aid from divine Justice Together with our embargo will probably give Great Britain enough to do at home, & rid her of the expence of Sending armaments here.  Her friends are much deminished a Broad, & her commerce is mortally Wounded, and her Subjects must now begin to both see and feel it, & will know that their own national depravity has been the sole cause of it.  It appears to me that Intestine Wars or Famine will shortly Purge that nation of her Political Sins.  Her navy is now but a tottering Machinery.  Her claim to Soverigenity over the seas is but a mock of Power, and an Arrogant Insult to the World.  I conceive her National existence virtually depends on her own Manufacturies, & that the lack of commerce will ruin her mechanics, convulse the nation, and give it a vital stab.  Still lest, in her agony She might aim Ablow at us, let’s hasten to be prepared to Ward it off.  Therefore I do believe that at this crisis, it behooves us to use exertions, or at least to be Both Vigilent & Industrous.  I see a Bill progressing for the errection of Telegraphs in the united States.  This Institution might be Pecularly useful about New orleans & Detroit, in case of awar.  Therefore I have thought it might be necessary to Amend that Bill by adding after united States the Words "& the Teritories thereof".  Whether it may not extend to the Teritories without these words I donot know but lest it might not; Believing as I do that it ought to extend there; I suggest it to you Sir.  And Sir as Gun Boats can Pass down Ohio & Mississippi rivers without being exposed to the danger of the Seas or of the British navy, & as materials and rough Workmen can be procured on Ohio cheaper than on the Atlantic, It is probabel the Executive may direct a portion of them to be built in the Western Country.  I take the Liberty Therefore to inform you that I own the Lands at the mouth of Little Kenhawa & have Plenty of Good Timber at that place, which is as Elligable aspot for that Business as any on Ohio, and that I would undertake to furnish, Wood, Iron, Rough Workmen & Provisions, at that place for Building Some of those Boats, If it should be thought Proper that a few Workmen Proficients at that Business to direct & aid about it should be Imploy’d and Sent there to Superintend Such Work.  There are Several Good Saw mills convenient, Food is Plenty & Cheap and all other materials except Iron I find are much cheaper there than here & Rough Workmen I believe are to be had there something lower (than in any of the atlantic ports).  I am Sir now at my countries Call ready for any Service Suitable to my capacity and constitution.  Activity is essential to my health & the woods is my Elliment.  I am with high Respect Sir Your obedient Humble Servt

John Stokely


P.S.  I have been so unfortunate as to have been compeled about Ten years ago to Leave the Principle part of a Boat load of Flour and Whiskey under the direction & at the disposial of David Bradford of West Florida.  At least apart of it I left imediatly under his care & Since I authorised him to collect the money arising from a part that I left with a Mr. Hulings at Orleans, having never received any remitances nor have I any Prospect of receiving any, unless I go there myself.  I should not hesitate to engage in any thing that would require a Journey in that quarter to Serve the Public: But Sir I should not willingly engage to continue there Throughout a whole Summer & fall as I have once Experienced the disagreeable Effects of that Climate in the latter part of Sumer & Fall.

J. S.

